Citation Nr: 1455090	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The appellant had active service from July 1975 to November 1975 and from November 1994 to December 1994.  The appellant served in the Air Force Reserves from June 1975 to December 1996 with periods of Inactive Duty for Training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Service connection for the disabilities at issue was previously denied by a May 2007 rating decision.  A notice of disagreement was not received within one year of notice of the determination.  However, the Board notes that the Veteran submitted additional evidence with regard to the disabilities at issue within one year of notice of the May 2007 rating decision.  Pursuant to 38 C.F.R. § 20.304, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, the provisions of 38 C.F.R. § 3.156(b) afforded the Veteran reconsideration of the claim, which was accomplished by the October 2007 rating decision on appeal.  Hence, although the issues on appeal were previously characterized as matters of new and material evidence in a March 2012 Board remand, the matters are for de novo consideration pursuant to the original claim which served as the basis for the May 2007 rating decision, as reflected on the title page of this decision.  

In November 2011, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO in Milwaukee, Wisconsin.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is related to active service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefits sought on appeal as to tinnitus.  Discussion of VA's compliance with notification and assistance requirements is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, an April 2007 VA audiological examination report shows that the Veteran reported he suffered from tinnitus.  As a lay person, without demonstrated medical training and/or knowledge, the Veteran is competent to report that which is observable by his senses.  Charles v. Principi, 16 Vet. App. 370 , 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also finds that is no basis in the record to question the Veteran's credibility in this regard.  Indeed, a September 2007 private physician's statement also acknowledged the Veteran's reported presence of tinnitus.  As such, the Board finds that current disability of tinnitus has been demonstrated.

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are absent for any documentation or complaint of tinnitus. However, the Veteran has reported exposure to loud noise during service.  He stated that his military occupational specialty exposed him to acoustic trauma.  Specifically, he testified that he served as a security specialist who guarded aircraft on the flight line of Holloman Air Force Base in New Mexico, where he was exposed to jet engine noise.  He has also reported exposure to in-service noise from firearms.  The Veteran's DD Form 214 shows that his primary specialty was a security specialist in the Air Force Reserves.  As the Veteran's reported exposure to acoustic trauma in service is consistent with the circumstances of his service, the Board finds that the Veteran was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.  38 U.S.C.A. § 1154(b).

With respect to the etiology of the Veteran's tinnitus, the April 2007 VA audiology examiner noted that there were no complaints of tinnitus in the service medical records, and that the Veteran reported that his tinnitus began in the last five to six years.  The examiner opined that the Veteran's "[t]innitus was more likely either due to some unknown etiology or possibly recreation firearm use in deer hunting and not military noise exposure."  The examiner's opinion is inadequate because the examiner did not discuss whether the tinnitus could be of a delayed-onset nature.  See VA Training Letter 10-02.  Further, in a September 2006 claim, the Veteran reported that his tinnitus onset had been gradual.  In a January 2007 statement, the Veteran clarified that it was not until he was seen at a VAMC in Milwaukee, Wisconsin that he was informed that the ringing in his ears was part of his progressive hearing loss.  He noted that tinnitus had never been addressed at any of the times the he was required to have a hearing test done in the Air Force.  Additionally, in a September 2007 statement, a private physician noted that the Veteran reported that he had developed a progressing form of tinnitus while serving in the Air Force.  The physician opined that the Veteran's reported development of tinnitus correlated with his progressing form of his sensorineural hearing loss.  The physician concluded that the Veteran's military service was a direct cause of his current tinnitus.

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus is related to active service.  In doing so, the Board acknowledges that tinnitus was not clinically documented in service.  In this regard, it is again noted that the Veteran reported that tinnitus had never been addressed at any of the times the he was required to have a hearing test done in the Air Force, and that it was only after service that he was informed that his tinnitus was part of his progressive hearing loss experienced since service.  As noted above, tinnitus is a simple medical diagnosis that the Veteran is competent to identify.  Charles v. Principi, 16 Vet. App. 370 , 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board will resolve doubt in favor of the Veteran, and finds that tinnitus is related to active service.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the issue of entitlement to service connection for bilateral hearing loss was previously remanded by the Board in March 2012.  Unfortunately, the Board finds that the appeal must be remanded again to ensure compliance with the Board's original Remand directives.  

The appellant underwent a hearing examination in June 1975 before induction into service.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
0
45
40
LEFT
10
0
0
10
35

As the June 1975 entrance examination report reflects that the appellant had bilateral hearing loss upon entrance to active service, per Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the hearing loss preexisted his period of active service and the presumption of soundness does not apply to the appellant's periods of active service from July 1975 to November 1975, and from November 1994 to December 1994.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.304(b) (2014).

The appellant was evaluated at a VA audiological examination in April 2007.  In its March 2012 Remand, the Board found that the April 2007 VA examiner's opinion was inadequate.  The Board emphasized that the VA examiner addressed the appellant's service in the Air Force Reserves generally, but did not address the appellant's specific periods of active duty.  In addition, the VA examiner did not address whether the appellant's preexisting hearing loss was aggravated by his periods of active service or whether any aggravation was due to exposure to noise in active service.  Thus, the Board concluded that the opinion was insufficient to meet the evidentiary standard for aggravation of a preexisting disorder and remanded the claims so that an additional opinion could be obtained.  

Pursuant to the Board's March 2012 Remand instructions, the appellant was provided with another VA examination in April 2012.  The Board finds that the opinion of the April 2012 VA audiologist is also inadequate, as it is nearly identical to the opinion of the April 2007 examiner which was found to be inadequate by the Board in its previous Remand.  As the April 2007 examiner did before him, the April 2012 examiner focused on the Veteran's civilian noise exposure, addressed his time in the Air Force Reserves only generally, and did not address the appellant's specific periods of active duty, or his hearing acuity levels before and after such periods of active duty.  Moreover, the April 2012 examiner did not mention the Veteran's own credible reports of in-service noise exposure.  Again, the Board emphasizes that where, such as here, entitlement to service connection hinges on whether a preexisting disability was aggravated by service, the focus must be on whether there was an actual increase in disability during such service, and then on whether there is clear and unmistakable evidence showing that any such increase in disability is due to the natural progress of the disease.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, a new VA examination is necessary to determine whether the appellant's bilateral hearing loss was aggravated by exposure to loud noise during his periods of active duty.

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to an appropriate VA examiner.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records and Air Force Reserves records, the VA examiner should provide an opinion as to:

(a.)  Whether it is at least as likely as not (50 percent probability or greater) that the appellant's preexisting hearing loss chronically increased (i.e., was aggravated) during his periods of active service from July 1975 to November 1975, and from November 1994 to December 1994.  

In providing this opinion, the examiner is asked to specifically focus on the Veteran's periods of service rather than on any possible civilian noise exposure.  The record reveals that several audiological tests were conducted following the appellant's initial June 1975 entrance examination, to include tests conducted in May 1981, November 1984, October 1988, December 1992, and April 2006.  These tests were conducted at times both before and after his periods of active duty service.  The VA audiologist is asked to specifically reference these audiological results in thoroughly discussing whether the appellant's preexisting hearing loss disability was aggravated by his service in the Air Force Reserves, specifically his periods of active duty.

If there was an increase in severity of hearing loss during active service, the examiner is then asked to provide an opinion as to: 

(b.)  Whether there is clear and unmistakable evidence that the increase was due to the natural progress of the disease, or whether it was instead above and beyond the natural progression of the disease, including due to exposure to noise during active service.

The VA clinician is requested to provide a thorough rationale for all opinions provided.  The clinician should review the claims file, to include the Veteran's competent testimony regarding exposure to aircraft noise while in service, and this fact should be noted in the accompanying medical report.
 
If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion(s).

2.  Thereafter, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, then issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

